Citation Nr: 0947515	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-14 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a chronic low back disorder.

2.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for arthritis and joint pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran retired in June 1993 after more than 20 years of 
active duty service.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

In his April 2005 appeal, the Veteran requested a hearing 
before the Board at the RO.  However, as was stated at his 
hearing with the RO in April 2008, he no longer desired a 
hearing with the Board.  Therefore, the original request is 
deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  For the 
reasons set forth below, the Board finds that further 
development and completion of due process requirements are 
required prior to a final adjudication of the Veteran's 
claims.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The notice letter provided to the Veteran in July 2003 
included the criteria for reopening a previously denied claim 
and the criteria for establishing service connection.  
However, the notice letter did not provide the Veteran with 
the specific basis for the original denial of the claims on 
appeal in March 1994, and did not notify him of what evidence 
is necessary to further his claims, thereby creating a 
presumption of prejudice.  Therefore, he must be provided 
with notice that is compliant with both the VCAA and Kent.  

Next, at his hearing before the RO in April 2008, the Veteran 
stated that he received treatment for his joint disorder 
since his retirement at a location that was transcribed in 
the hearing transcript as "Fort Blister."  While there is 
no indication that such a military installation exists, the 
service treatment records indicate that he was periodically 
treated at the Bliss Army Community Hospital at Fort 
Huachuca, Arizona.  However, there are no such records from 
this location after he retired in June 1993.  

Additionally, when discussing his back disorder at the April 
2008 hearing, the Veteran also reported receiving treatment 
from a Dr. Cook in Enterprise, Alabama.  However, the record 
does not indicate that the RO has made an effort to acquire 
these treatment records.  

Finally, the Veteran has indicated that he has received 
treatment from the Lyster Army Hospital at Fort Rucker, 
Alabama, since his retirement in June 1993.  While the RO 
attempted to acquire records in April 2008, it does not 
appear that a response was ever received from this request.  
Therefore, another attempt should be made to acquire these 
records.  

Accordingly, the case is REMANDED for the following actions:

1. After obtaining the necessary 
authorization, the RO should acquire any 
available treatment records from the 
Lyster Army Hospital at Fort Rucker, 
Alabama, and from the Bliss Army Community 
Hospital at Fort Huachuca, Arizona, for 
the period since June 1993.  

2.  After obtaining the necessary 
authorization, including an address, the 
RO should acquire any available treatment 
records from Dr. Cook in Enterprise, 
Alabama, since June 1993.  

3.  In all cases, if no records are 
available, a negative reply from these 
locations should be obtained and the RO 
should incorporate such replies into the 
claims file.  

4.  The RO should also issue a corrective 
VCAA letter that is compliant with the 
requirements set forth in Kent v. 
Nicholson.  The RO should specifically 
notify the Veteran of the reasons and 
bases for the March 1994 denial of the 
claims currently on appeal.

5.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the RO 
determines that an examination is 
necessary to properly adjudicate the 
claims on appeal based on any new evidence 
received, such an examination should be 
provided.  

If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
provided opportunity to respond.  Then, 
return the case to the Board for further 
appellate consideration, as appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

